Citation Nr: 1442677	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-45 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for depression and hepatitis C.  

The Board notes that in his June 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  A videoconference hearing was scheduled for August 2014, but the Veteran failed to report.  Although the Veteran has presented no explanation for this failure, it appears from the available record that the Veteran may have been incarcerated at the time of his hearing and did not receive appropriate notice of the hearing.  Since then, it appears that he may have been released. The Board is remanding the matter so that the Veteran's requested hearing can be rescheduled. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Board video conference hearing. If it is determined that the Veteran is incarcerated, he should be informed of any applicable alternatives. See 38 C.F.R. § 20.700.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

